Dear Mr. Kingrey:
You have requested an opinion of this office regarding the following question: Can a member of the police jury hold a salaried position as director of a community service action program that is funded with state and federal funds through the Louisiana Department of Health and Human Resources and with funds from the police jury?
It is the opinion of the Attorney General's Office that a member of the police jury should not also be in a salaried position with a community service action program that is funded in part with funds from the police jury.  Such an arrangement violates LA R.S. 42:64A(6).
LA R.S. 42:64 provides in part;
      A.  In addition to the prohibitions otherwise provided in this Part, no other offices or employment shall be held by the same person in combination if any of the following conditions are found to pertain and these prohibitions shall exist whether or not the person affected by the prohibitions exercises power in conjunction with other officers:
      (6) Funds received by one office or employment are deposited with or turn over to the other office or position.
In the facts given to this office you state that a portion of the funds received by the community service action program which employs the police juror member receives a portion of these funds from the police jury.  This dual employment/office holding violates the provisions of LA R.S. 42:64A(6) which prohibits an individual from being employed by an organization which receives funds from another office or position in which that individual is elected to or is working for.
In summary a member of the police jury cannot hold a salaried position with a community service action program that is funded in part with funds from the police jury.
If this office may be of any further use please contact us.
Very truly yours,
                              RICHARD P. IEYOUB Attorney General
                              BY: ROBERT COCO Staff Attorney
RPI/RC/mnt